IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-62,073-02


EX PARTE STEPHEN EDWARD TATRO, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 00-07-10358 IN THE 155TH DISTRICT COURT

FROM WALLER COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to fifty years' imprisonment. The First Court of Appeals affirmed his conviction. Tatro
v. State, 01-01-00523-CR (Tex. App.-Houston [1st Dist.], April 17, 2003, pet. ref'd). 
	Applicant contends, among other things, that trial counsel rendered ineffective assistance and
that the jury charge was improper. On March 29, 2006, we remanded this application and directed
the trial court to make findings of fact and conclusions of law. On remand, the trial court held a live
evidentiary hearing, made findings of fact and conclusions of law, and recommended that we grant
relief. On March 5, 2008, believing that the trial court's findings of fact were not fully supported by
the record, we remanded this application for further findings of fact. On remand, a different trial
court was assigned to this application. It made further findings of fact and recommended that we
deny relief. Based on the findings of fact from the second trial court and on our own independent
review of the record, we agree that Applicant is not entitled to relief. Accordingly, relief is denied. 

Filed: March 11, 2009
Do not publish